Citation Nr: 1133133	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ankle osteoarthritis with tibial tendinopathy and tear of the calcaneofibular ligament, claimed as secondary to service-connected bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ankle sprain, claimed as secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.  Although other issues were initially on appeal, the Veteran's March 2008 substantive appeal expressly limited the issues to the right ankle, left ankle, and low back. 

The Board has characterized two of the issues listed above as petitions to reopen previously denied claims requiring the submission of new and material evidence.  The Board notes that the RO has not consistently characterized these issues as petitions to reopen previously denied claims.  However, each of the issues the Board has so characterized was previously denied in unappealed final RO decisions.  The Board has thus characterized those issues accordingly.

The Board has characterized the Veteran's claim of entitlement to service connection for a left ankle disability as a petition to reopen a previously denied claim, but has characterized the Veteran's claim of entitlement to service connection for right ankle osteoarthritis with tibial tendinopathy and tear of the calcaneofibular ligament as a new claim.  The Board has drawn this distinction because the pertinent prior denial of October 2000 denied the issue of entitlement to service connection for "history of ankle sprain."  The Veteran's current claim of entitlement to service connection for left ankle sprain appears to correspond with that issue in that prior final denial; however, the Board finds that the current claim of entitlement 


to service connection for  right ankle osteoarthritis with tibial tendinopathy and tear of the calcaneofibular ligament is not clearly the same issue as contemplated in the prior denial concerning "ankle sprain."

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

With regard to the two issues involving requests to reopen prior claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006) , the United States Court of Appeals for Veterans Claims (Court) addressed the appropriate VCAA notice to be provided in new and material evidence cases.  The Court found that VA must notify a claimant of the evidence and information needed to reopen the claim, as well as the evidence and information needed to establish entitlement to service connection for the underlying condition(s) claimed (that is, that the obligations under Kent do not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  In addition, VA must consider the bases for the prior denial and respond with a notice letter that describes what evidence would be needed to substantiate the element or elements that were found to be insufficient to establish service connection in the previous denial.  Such notice to the Veteran is essential since the question of materiality depends on the basis on which the prior denial was made and the failure to notify a claimant of what would constitute material evidence would be prejudicial to the claimant.

In this case, the RO's VCAA letter in April 2006 attempts to provide the notice contemplated by Kent.  However, the Board notes that this letter appears to incorrectly characterize the bases of the prior denials of the Veteran's claims.  In part, the April 2006 letter indicates that all of the service connection claims were previously denied due to a lack of evidence of pertinent disability during military service, and thus suggests that the Veteran should submit evidence pertinent to that 


point.  However, the Veteran's claims are advanced on the basis of secondary service connection, asserted to be secondary to service-connected bilateral foot disability.  The bases of the prior final denials in this case featured absence of evidence linking any pertinent diagnosis of a claimed chronic disability to the Veteran's service-connected bilateral foot disability.  This case must be remanded for other reasons, but the Board believes that it is important that new Kent notice be provided to the Veteran with information that is accurate with regard to the nature of the Veteran's claims and correctly accounts for the bases of the pertinent prior final denials.

The Veteran has claimed service connection for right ankle osteoarthritis as secondary to service-connected bilateral pes planus.  He contends that alteration to his gait caused by the pain of his service-connected pes planus has caused or aggravated his medically diagnosed right ankle osteoarthritis.

Although the RO did provide an October 2006 VA medical examination that produced a medical opinion to the effect that the diagnosed right ankle disability was less likely than not caused by the service-connected foot disability, the opinion did not clearly address aggravation by the service-connected foot disability (which the examiner noted as having existed since 1972).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The questions involved are clearly medical in nature and must be addressed by medical personnel.  The Board may not render a medical opinion nor attempt to read anything into the October 2006 opinion which is not clearly addressed.  Although the Board regrets further delay, a new VA examination is necessary before the Board may proceed with appellate review.




The Veteran additionally seeks to reopen previously denied claims of entitlement to service connection for a left ankle disability and disability of the low back, all claimed as secondary to his service-connected bilateral pes planus.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of the claim.  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.

However, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence . . . is essential for a proper appellate decision').

In this case, the October 2006 VA examination provided to the Veteran was directed to address the Veteran's contentions concerning these disabilities and was conducted after the prior final denial of these claims.  As with the right ankle disability issue above, the October 2006 VA examination report produced a medical opinion to the effect that these disabilities were less likely than not caused by the service-connected foot disability.  However, the opinion did not clearly address the question of potential aggravation by the service-connected foot disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements for all issues which remain on appeal in this case.



In addition, the Veteran should be furnished with an appropriate VCAA letter, in accordance with the guidance of the Kent decision concerning VCAA notice in cases involving new and material evidence; this letter should correctly identify to the Veteran the bases for and the dates of the various VA rating decisions that constitute the prior final denials of the claims in question (the prior Kent notice in this case did not correctly identify the bases and the dates of the pertinent prior final denials).

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to address the relationship, if any, between the Veteran's  service-connected bilateral pes planus and his claimed disabilities of the ankles and low back.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ankle disability is proximately due to or caused by his service-connected bilateral pes planus?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right ankle disability has been aggravated by his service-connected bilateral pes planus?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left ankle 



disability is proximately due to or caused by his service-connected bilateral pes planus?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left ankle disability has been aggravated by his service-connected bilateral pes planus?

e) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability is proximately due to or caused by his service-connected bilateral pes planus?

f)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability has been aggravated by his service-connected bilateral pes planus?

The examiner should furnish a rationale for all opinions offered.

If the Veteran does not report for the scheduled examination, the claims file should nevertheless be made available to an appropriate examiner for review and for responses to the posed questions.

3.  In the interest of avoiding further remand, the RO/AMC should review the VA medical opinion to ensure that it is clearly responsive to the posed questions.

4.  The RO/AMC should then review the expanded record and readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental 


statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



